Citation Nr: 1501609	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for melanoma/carcinoma.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986, and from February 1991 to October 1993.  He also had service with the Colorado Army National Guard between May 1986 and September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary for the Veteran's melanoma/carcinoma service connection claim. 

The Veteran contends that his melanoma diagnosed in 2001 was related to sun exposure in service, to include severe sunburns for which he reports he received treatment.  Specifically, he claims intense sun exposure and/or severe sunburns while serving in Grenada in 1983, while serving at Fort Bragg, North Carolina, and from 1991 to 1993 while serving at Fort Hood, Texas.  He has indicated that while he served as a correctional officer during his time at Fort Hood, he periodically had to work hard labor details outside for eight hours.

In support of his claim, he has submitted an October 2010 opinion from a VA dermatologist that the Veteran's diagnosed melanoma, in addition to squamous cell carcinoma, basal cell carcinoma, and actinic keratosis are related to his past sun exposure.  She noted that severe or blistering sunburns (intense sun exposure) are    a well-recognized risk factor for melanoma, and that cumulative sun exposure is a well-recognized risk factor for basal cell carcinoma, squamous cell carcinoma, and actinic keratosis.  Given the evidence that the Veteran's melanoma and carcinomas may be associated with his service, remand is necessary for a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has testified as to receiving treatment for sunburns in service, to include during service in Grenada in 1983 and during National Guard service.  However, with respect to National Guard service, service connection can only be established for disease or injury occurring during a period of active duty training or for injuries occurring during inactive duty training.  If the Veteran is claiming he experienced sunburns during National Guard service, he must specify the date(s) of the training during which such incident(s) occurred. 

Personnel records show that the Veteran served for one month in Grenada from December 1983 to January 1984.  However, the available service treatment records are negative for evidence of treatment for sunburns or sun-related exposures.  Nevertheless, the Board notes that it appears that only service treatment records related to the Veteran's second period of active duty have been associated with the claims file.  Therefore, on remand, efforts should be made to locate any outstanding service treatment records from the Veteran's first period of active duty from July 1983 to May 1986, and from his National Guard service. 

Finally, on remand, relevant ongoing treatment records relating to the Veteran's melanoma/carcinoma should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his melanoma/carcinoma at issue, to include the Egyptian doctor who treated him for a skin lesion in 2001 or 2007.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant VA treatment records dating since September 2012.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such. 

2.  Advise the Veteran that if he is claiming he experienced sunburns during National Guard active duty training or inactive duty training, he must specify the dates of such.  Thereafter, attempts to verify the training periods should be made through official sources. 

3.  Request the Veteran's service treatment records and service personnel records through official sources, to include records from his period of active duty from July 1983 to May 1986, and records from his service with the National Guard.  If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and his representative accordingly. 

4.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA skin examination with a dermatologist.  The claims file must be made available to the examiner in conjunction with the examination. 

The examiner is to provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the melanoma or other skin cancer for which the Veteran has been treated are related to service, to include his alleged sun exposure therein.  

The examiner should explain the reasoning for the opinion provided.  In providing the opinion, the examiner should address the significance of in-service sun exposure versus pre- and post-service sun exposure.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

5.  After conducting any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before the        case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




